Citation Nr: 1341214	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left foot injury.

2.  Entitlement to service connection for gastrocnemius equinus contracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to November 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for the residuals of left foot injury and evaluated the disability as 10 percent disabling.  The Veteran disagreed with the initial rating assigned and perfected his appeal.   

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a December 2010 (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In March of 2011, the Board remanded this issue for further development.  As discussed in further detail below, the Board finds that there has been substantial compliance with its prior remand directives.  As such, appellate review may now proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's Remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for gastrocnemius equinus contracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left foot disability (avascular necrosis) has been manifested by constant severe chronic foot pain.  Although the disability is classified as severe, throughout the appeal period he has retained effective function in the left foot such that the disability is not commensurate with loss of use of the left foot.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, and no higher, for the Veteran's residuals, left foot injury, for the entire initial rating period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by
38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits. 

In this case, VA has issued several VCAA notices to the Veteran, in March 2003, August 2005, January 2010, and May 2011, which informed him of the evidence generally needed to support a claim for service connection and the assignment of an evaluation and effective date for an initial award of service connection; which actions he needed to undertake; and how VA would assist him in developing his claim.  The March 2003 and August 2005 notices were issued to the Veteran prior to the January 2006 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated most recently in the January 2013 supplemental statement of the case. 

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (finding that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  As this is an initial rating case, VA's duties to notify have been met.

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations.  The examination reports are of record.  In March 2011, the Board remanded the appeal for additional evidentiary development.  The private treatment records requested were obtained and the Veteran was afforded an examination in June 2011, by the same examiner who conducted a February 2011 examination.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The examiner noted reviewing the record.  The examination report reflects that all relevant evaluation and tests were performed.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  Appellate review may now proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2010.  A hearing transcript was prepared and incorporated into the record. 

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2), the Veteran's testimony at the Board hearing focused on the elements necessary to substantiate his claim for a higher disability rating and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Acting Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claim based on the current record.

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  Consequently, the Board now turns to the merits of the Veteran's claim.

Higher Initial Rating

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  
Where the claim concerns the propriety of the initial rating assigned, the pertinent evidence since the effective date of the grant of service connection must be considered as well as the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  Fenderson v. West, 12 Vet App 119, 125-27 (1999).  

The RO granted service connection for residuals, left foot injury, and initially evaluated the disability as 10 percent disabling under DCs 5299-5284, effective January 31, 2003, the date of claim.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  In this case, the RO determined that the diagnostic code most analogous to the Veteran's foot disability is DC 5284, which pertains to other injuries of the foot. 

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent evaluation requires severe residuals.  A 40 percent evaluation is to be assigned where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013). 

In evaluating the Veteran's entitlement to a rating higher than 10 percent under DC 5284, the evidence for consideration includes clinical records and reports of VA examination dated from February 2003 to November 2012.  The Board will focus on the evidence most relevant to his claim.

A February 2003 private evaluation (Dr. S) included an x-ray study.  This study found evidence of old trauma with changes consistent with that of aseptic necrosis involving the second metatarsal head with marked arthritic changes involving the second metatarsophalangeal joint.  

A May 2003 private evaluation (Dr. H.) noted the Veteran had a normal gait pattern, though range of motion testing found the second MTP joint was limited into dorsiflexion and the toe was tender.  An x-ray study found arthritis in the left second MTP joint.  The clinician described the assessment as the equivalent to a Freiberg's infraction.  An orthotic was prescribed.  

A July 2003 private evaluation (Dr. R.) of the left foot observed the Veteran's report of a long history of pain in the forefoot, after having been diagnosed with a stress fracture of the third metatarsal in service.  The private clinician found tenderness in the third webspace consistent with a Morton's neuroma, a positive squeeze test with an otherwise neurovascularly intact foot and slight tenderness over the second MTP (metatarsophalangeal) joint.  An x-ray study found third webspace Morton's neuroma and second metatarsal incidental Freiberg's infarction.  The treatment options were orthotic management, which the Veteran already had, a cortisone injection, or surgical resection.

In January 2006 the Veteran was afforded a VA examination for his left foot.  The examiner noted the assessment in service of a questionable stress fracture in 1972.  During the examination the Veteran reported an achy pain in the left foot.  He could ambulate without restrictions; however, orthotics provided no relief from pain.  He did not take pain medication or use a cane, crutch, or brace.  Upon examination, the examiner noted tenderness over the second and third metatarsal bones, though no shift in weight bearing, no pronation deformity, no Achilles tenderness, and no gross deformity of the foot.  

An April 2008 private evaluation (Dr. Castro) noted the Veteran reported forefoot pain.  The pain was localized in the second MTP joint.  The pain was sharp in nature and moderate in severity.  An x-ray study again found "old" Freiberg's avascular necrosis at the second metatarsal head that has collapsed.  The clinician also assessed plantar fasciitis (for which service connection has already been granted) and gastroc equinus contracture (the claim seeking service connection for this disorder is pending).  This clinician also recommended custom footpads and stretching.  

In January 2010 the Veteran was afforded a VA feet examination.  The Veteran reported constant left foot pain that varied according to physical activity.  He took no pain medication due to the Veteran's concern about the effects of that medication on his stomach.  The Veteran continued to work full-time as a police office for a municipal department and reported wearing orthotics in his shoes during work only increased the pain.  He used no assistive devices at this examination.  In his employment, he reported he was still capable of running and climbing stairs, though afterwards he experienced increased pain and swelling in the metatarsal area.  He also described his occupation as mainly that of sitting in police cars, such that he was sitting most of the time.  While sitting, his left foot disability had no effect on his ability to sit in the patrol car and patrolling.  He did experienced pain while he slept, such that he was careful to sleep with his left foot in a certain position.  

Upon an objective examination, the examiner noted a boney prominence at the distal left second metatarsal, that correlated with the abnormality seen on x-rays studies.  There was no evidence of abnormal weight-bearing, callus formation, or skin breakdown.  The Veteran's gait was observed as normal and without assistive devices.       

In a May 2010 supplemental opinion to this examination, the examiner clarified, after thoroughly reviewing the claims file and service treatment records, that the service-connected disability, residuals of left foot injury, referred to the second toe and that any references to the third toe were the result of a misstatement in the original service treatment records.      

In April 2010 the Veteran was afforded a VA examination to develop the claim seeking service connection for plantar fasciitis.  The examiner noted a mild antalgic gait. 
A private July 2010 evaluation (Dr. F.) noted the Veteran's examination was unchanged from a previous March 2010 evaluation and that he has refused surgery.  

In February 2011 the Veteran was afforded a VA examination both for his left foot disability and the now service-connected plantar fasciitis.  In June 2011, the same examiner reviewed the claims file and interviewed the Veteran as to the current status of his left foot disability.  The Veteran reported persistent pain, though he described the pain as dull while at rest.  He denied any weakness, stiffness, or fatigability in the left foot at rest.  He reported taking one tablet daily of Ultracet, a pain medication, which provided some relief.  He did not wear corrective shoes or shoe inserts, and he denied using an ankle brace, cane, crutches, or a walker for his left foot disability.  

He also reported that he continued to work as a municipal police officer.  While he was able to perform his occupation, there were now physical limitations.  He avoided walking more for more than 20 minutes and standing for more than 20 minutes to prevent flare-ups.   Upon objective examination,  the examiner noted the Veteran had a mild antalgic gait, though a normal posture sitting and standing.  The Veteran did not report pain on motion of either the feet or the toes with either active or passive ranges of motion.  After three repetitions, the range of motion of the toes was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The inversion of the left foot was measured as 0 to 30 degrees and eversion of the left foot was measured 0 to 20 degrees.  There was no evidence of abnormal weight-bearing in the left foot, and no callus, skin breakdown, or unusual shoes wear pattern present.  The Veteran did report that he experienced flare-ups of pain in the left foot to the severity of 9 out of 10, approximately three to four times a week, that lasted up to two hours in duration.  

Resolving all doubt in favor of the Veteran, as is required by law, the Board concludes that the Veteran's left foot disability is most appropriately categorized as severe under DC 5284, and that it has been so throughout the pendency of the appeal.  It appears that based upon a typographical error in the Veteran's service treatment records, the RO rated his disability based upon manifestations attributable to the third metatarsal, when, as explained by the January 2010 VA examiner, the disability should be rated based upon manifestations attributable to the second metatarsal.  When considering these manifestations, the frequency of flare-ups, and the diagnosis of avascular necrosis, it is clear that the Veteran's disability is more severe than the currently assigned rating of 10 percent.

In reaching this conclusion, the Board has considered the Veteran's competent and credible report of the symptoms and impairments associated with the residuals of his left foot injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Given the consistency of his complaints and the physical findings, the Board finds that an increased initial rating of 30 percent is warranted for the entire appeal period.  

The Board has considered whether a higher evaluation may be granted under other potentially applicable diagnostic codes.  However, the other diagnostic codes for foot disorders are not applicable to the Veteran's disability as they regard other conditions for which he is not service-connected.  In making this determination, the Board concludes that although the Veteran's left foot disability is significant, the weight of the evidence does not show that he has actually lost the use of his left foot.  In addition, the Veteran's current impairment of mobility is multifactorial. Nevertheless, he is able to walk short distances and stand for short periods of times, albeit with pain and significant limitations.  His ability to stand and walk on his left foot, even as limited as that ability is, clearly demonstrates that he has more function in the left foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63 (2013).  The preponderance of the evidences establishes that the Veteran's mobility impairment cannot be attributed solely to his service-connected left foot disability.  Accordingly, the Board finds that he is not entitled to an increased rating for his left foot disability under DC 5167.  38 C.F.R. § 4.71a, DC 5167.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extraschedular evaluation for his service-connected left foot disability under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has clarified that there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  The established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284 (2013) reasonably describes the Veteran's left foot disability level and symptomatology, namely, chronic pain and associated functional impairment.  As such, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings (different percentage ratings for different periods of time since the effective date of service connection).  Fenderson, 12 Vet. App.  However, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected left foot disability has warranted a 30 percent disability rating throughout the pendency of the appeal.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Entitlement to a total disability rating
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2013). 

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran has reported that he remains employed full time.  He has not alleged that he unable to obtain or maintain gainful employment as a result of his left foot disability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased initial rating of 30 percent for the residuals of a left foot injury is granted. 


REMAND

In October 2010, the Veteran submitted a Notice of Disagreement with respect to the October 2010 rating decision that denied service connection for gastrocnemius contracture.  An August 2012 deferred rating shows that the AOJ considered this  issue to remain active.  The United States Court of Appeals for Veterans Claims has held that where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Although the Board recognizes that the AOJ considers this issue to remain active, a remand for the issuance of a statement of the case on this issue is necessary.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative addressing the issue of entitlement to service connection for gastrocnemius equinus contracture.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


